Citation Nr: 0610404	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04- 28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 until 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

Subsequent to the July 2003 rating decision, the veteran's 
claims folder was transferred to the RO in Newark, New 
Jersey.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of sleep disturbance, startle 
response, and hypervigilance; objectively, the veteran was 
fully oriented, with no thought or speech deficits, no memory 
impairment or delusional symptoms, no suicidal or homicidal 
ideation, with a GAF score of 50.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (April 14, 
2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the veteran's claim of entitlement to a 
higher initial evaluation for PTSD, it is noted that, because 
the July 2003 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned in the July 
2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as is discussed below.

The Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the PTSD disability at 
issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under the diagnostic code.  The AOJ letter, rating 
decision and the SOC and SSOC thus informed the appellant of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 30 
percent evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher (compensable) rating for his 
service-connected disability at issue.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  A February 2003 RO letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the VA.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the reports of VA and Vet Center treatment and examination.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  The veteran also 
identified evidence from the Newark Vet Center in a July 2004 
letter, which have since been associated with the claims 
file.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations--in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Lesser ratings, not pertinent 
in this case, are contemplated with reduced levels of social 
and occupational impairment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).


Global Assessment of Functioning (GAF)

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].



Analysis

The veteran is presently assigned a 30 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  Under that Code 
section, in order to achieve the next-higher 50 percent 
rating, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 30 percent evaluation and that a higher 
rating is not warranted, as discussed below.

In the present case, the evidence of record does not 
demonstrate a flattened affect.  Rather, upon examination in 
September 2004 at the Newark, New Jersey Vet Center the 
veteran was able to exhibit a wide range of affect, with his 
affect being congruent with his mood.  Upon VA examination in 
April 2003, the veteran's affect was blunted.  Additionally, 
the veteran did not display circumstantial, circumlocutory, 
or stereotyped speech.  Instead, the VA examiner in April 
2003 described the veteran's speech as normal.  Further, in 
September 2004, the Newark Vet Center examiner stated the 
veteran's speech, thought process and content were normal and 
that his speech and manner were cooperative and appropriate.

There is also no evidence in the record that the veteran 
suffers from panic attacks, nor is there a demonstration of 
short- or long-term memory impairment.  In fact, in September 
2004 the examiner stated the veteran's cognitive functioning, 
memory, and recall were within normal limits.  His 
concentration was within normal limits.  No impairment of 
abstract thinking was indicated.

The veteran also did not demonstrate impaired judgment.  He 
denied a history of psychiatric hospitalizations.  Further 
there is no evidence of either suicidal or homicidal 
ideation.  Rather, suicidal and homicidal ideation were 
denied at the time of the April 2003 VA examination.  
Likewise, upon examination at the Vet Center in September 
2004 the veteran denied suicidal and homicidal ideation, 
intent, plan, or immanence.  

The competent evidence also fails to establish any delusions 
or hallucinations.  In this regard, upon examination in 
September 2004, the VA examiner indicated that no delusional 
material was elicited in the session.  Additionally, there 
was no evidence of loosening of associations, flight of 
ideas, or disorganized thinking.  At that time, the veteran 
displayed no perceptual problems.  Furthermore, he firmly 
denied any auditory or visual hallucinations at his September 
2004 evaluation at the Vet Center.

Lastly, the veteran also displayed fair insight, judgment and 
impulse control.  The April 2003 VA examination and the 
September 2004 Vet Center report both show that he was 
oriented to person, place and time.  

Based on all of the foregoing, the Board finds that the 
veteran's disability picture is not more closely approximated 
by the next-higher 50 percent rating under Diagnostic Code 
9411.  In so finding, the Board does acknowledge the 
veteran's chronic sleep impairment, noted upon examination in 
September 2004 at the Newark, New Jersey Vet Center.  At that 
time, the veteran reported profound sleep disturbance.  
Specifically, the veteran slept in 1-2 hour increments.  He 
also reported that he usually awoke from reoccurring 
nightmares at least three times a week.  Other times he awoke 
startled, sweating, and with his heart pounding.  On such 
occasions he felt unable to move for a few minutes, but was 
unable to recall the dream content.  

The Board also recognizes the evidence demonstrating some 
disturbances of mood.  Upon examination in September 2004 at 
the Newark Vet Center the veteran reported feeling irritable 
and he demonstrates a low frustration tolerance and controls 
his anger by isolating.  However, upon VA examination in 
April 2003, the veteran's mood was observed as neutral.  

Finally, the Board acknowledges the veteran's symptoms of 
hyper startle reaction.  Specifically, the September 2004 Vet 
Center report indicated that the veteran also avoids crowds 
and startles at loud noises.  He further stated that he 
avoids fireworks and helicopters because they make him feel 
he is back in Vietnam.

The Board determines that the symptomatology described above 
is appropriately accounted for by the 30 percent rating 
presently in effect.  Indeed, the record does not demonstrate 
occupational or social impairment consistent with the next-
higher 50 percent evaluation.  For example, although the 
veteran did display disturbances in mood, he has had little 
difficulty in establishing effective work relationships.  
Rather, the September 2004 VA Vet Center report stated the 
veteran has a long history of stable employment.  Following 
separation from the military the veteran worked for General 
Electric for 22 years, in the mechanical parts division.  
Also, during the September 2004 VA examination the veteran 
reported he has been employed for the previous five years in 
an auto parts store in Newark.  The veteran stated that he 
has always worked and he uses work to get him through all the 
stress he has been through.

The veteran also did not demonstrate an inability to 
establish and maintain personal relationships.  Upon VA 
examination in April 2003, the veteran reported that he had a 
good relationship with his three children and that he was 
close to his brother.   In September 2004 the veteran did 
state that he was no longer in contact with his son, who was 
incarcerated in Alabama.  Nevertheless, the overall evidence 
does not reveal social impairment warranting a higher rating.

Further bolstering the Board's conclusion that the currently 
assigned 30 percent evaluation for PTSD is appropriate is his 
GAF score.  The April 2003 VA examination reveals a GAF score 
of 50.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The Board notes that the veteran's GAF score is just on the 
boundary of the next GAF score threshold, and that the actual 
criteria consistent with a GAF score in the range of 41-50, 
such as suicidal ideation, obsessional rituals, and an 
inability to hold a job have not been shown.  Further, a GAF 
score alone is not dispositive of the issue on appeal.  
Rather, the veteran's overall disability picture, as noted 
above, is for consideration.  Therefore, the GAF score of 50 
does not support an evaluation in excess of 30 percent in the 
present case.

In conclusion, it is found that the veteran's 30 percent 
disability rating for PTSD is appropriate over the entirety 
of the rating period on appeal.  The overwhelming majority of 
the criteria associated with the next-higher 50 percent 
evaluation for PTSD have not been demonstrated in the record.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


